Citation Nr: 9930625	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  95-30 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the arms and neck.

2.  Entitlement to an increased rating for capsulitis of the 
right shoulder, currently evaluated as 10 percent disabling. 

3.  Entitlement to restoration of a 20 percent rating for 
capsulitis of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran served on active duty from September 1961 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim of service 
connection for osteoarthritis of the hands, arms, and neck.  
Also in that decision the RO granted separate ratings for 
capsulitis of each shoulder.  The disability of both 
shoulders was previously rated as noncompensably disabling.  
The January 1995 rating decision evaluated the left shoulder 
as 20 percent and the right shoulder as 0 percent disabling.  
At that time the veteran only appealed the rating assigned 
for the right shoulder.  He subsequently filed an appeal as 
to the left shoulder.  Accordingly, this matter also comes 
before the Board based on a March 1998 rating decision in 
which the RO reduced the rating assigned for capsulitis of 
the left shoulder from 20 percent to 10 percent.

In May 1997 this matter initially came before the Board and 
was remanded, in part, for further evidentiary development.  
In the May 1997 remand, the Board noted that the veteran's 
claim of service connection for osteoarthritis of the neck 
and arms (to include the shoulders) had been recharacterized 
as whether new and material evidence has been submitted to 
reopen a claim of service connection for osteoarthritis of 
the neck and arms.  By March 1998 rating action, the RO found 
that new and material evidence had been submitted to reopen 
the claim for service connection for osteoarthritis of the 
neck and arms, and then denied the claim for service 
connection for osteoarthritis of the neck and arms on the 
merits.  Accordingly, the issue on appeal is entitlement to 
service connection for osteoarthritis of the neck and arms, 
and has been characterized as such on the first page.  The 
Board also notes that this issue will be further addressed in 
the remand following the decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected capsulitis of the right 
shoulder is manifested by complaints of shoulder pain, 
limitation of motion, and the potential for loss of range of 
motion and increased fatigue during flare-ups or with 
activity.  

3.  The veteran's service-connected capsulitis of the left 
shoulder is manifested by complaints of shoulder pain, 
limitation of motion, and the potential for loss of range of 
motion and increased fatigue during flare-ups or with 
activity.  


CONCLUSIONS OF LAW

1.  The veteran's service-connected capsulitis of the right 
shoulder is not more than 10 percent disabling according to 
regulatory criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5201 (1999).

2.  Restoration of a 20 percent evaluation for capsulitis of 
the left shoulder is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 
5201 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating action in October 1975, the RO granted service 
connection and a noncompensable rating for capsulitis of both 
shoulders.

Received by the RO in November 1993 was a statement from the 
veteran in which he indicated that he was "service-connected 
0 percent for osteoarthritis" and he thought that his 
condition had worsened.  The record reflects that the RO 
interpreted this statement as a claim for an increased 
(compensable) rating for the service-connected capsulitis of 
the shoulders, a claim for increased ratings for the service-
connected lumbosacral strain and the service-connected 
cervical strain, as well as a claim for service connection 
for arthritis of the arms, hands, and neck.   

Received in March 1994 were treatment records from the 
veteran's private physician, Charles Wasicek, M.D., showing 
treatment for several unrelated problems.  In October 1993 it 
was noted that the veteran had some improvement in terms of 
pain and not had nearly as much discomfort in terms of his 
shoulders.  

On VA examination in June 1994 the veteran complained of left 
shoulder pain and reported having problems with sudden 
movement precipitating pain in the shoulder.  Most recently 
this occurred when he was attempting to turn a doorknob.  He 
indicated that the pain subsequently improved with rest and 
non-steroidals.  Examination of the left shoulder showed no 
swelling or deformity, and tenderness was noted on the 
acromial clavicular area.  Range of motion of the left 
shoulder showed that forward flexion was to 180 degrees, 
abduction to 90 degrees, internal rotation to 70 degrees, 
external rotation to 90 degrees.  Muscle strength testing was 
4+/5 in shoulder abductor and adductors and in forward 
flexion and extension.  He experienced pain when attempting 
to abduct his arm and internally rotate at the shoulder.  The 
impression was that he had limited range of motion in the 
shoulder.  An x-ray of the left shoulder showed no 
abnormalities. 

By rating action in January 1995, the RO granted a 20 percent 
rating for the veteran's capsulitis of the left shoulder, and 
continued the noncompensable rating for capsulitis of the 
right shoulder.  (The RO also denied service connection for 
arthritis of the arms, hands, and neck, and granted increased 
20 percent ratings for lumbosacral strain and for cervical 
strain.)

In a letter dated in October 1995, Charles Wasicek, M.D. 
indicated that the veteran had problems in both shoulders and 
that his left shoulder had been worse than the right, but he 
was limited in terms of his right shoulder.  Dr. Wasicek 
noted that he could not throw a ball in the usual fashion to 
his dog and he had pain on that side.  It was also noted that 
he had some loss of right shoulder motion 

On VA examination in February 1996 the veteran complained of 
pain and decreased range of motion in both shoulders.  He 
claimed this caused difficulty with dressing and undressing.  
He reported that symptoms of the left shoulder were greater 
than on the right.  He had constant pain in the left shoulder 
and intermittent pain in the right shoulder.  Examination 
showed that that strength was 5/5 in all muscle groups in the 
upper extremities, although there was significant pain with 
resisted range of motion at the shoulders.  Range of motion 
of the right shoulder showed that forward flexion was to 140 
degrees, abduction was to 130 degrees, internal rotation was 
to 90 degrees, and external rotation was to 90 degrees.  Left 
shoulder range of motion showed that forward flexion was to 
160 degrees, abduction was to 115 degrees, internal rotation 
was to 90 degrees, and external rotation was to 80 degrees.  
There was significant discomfort with all range of motion in 
both shoulders.  Drop arm test was negative bilaterally.  The 
impression was decreased range of motion of both shoulders, 
which may represent adhesive capsulitis.  

On VA examination in June 1997 the veteran complained of 
bilateral shoulder pain and difficulty in dressing and 
overhead activities, as well as with yard work.  He was 
independent with essential activities of daily living and 
ambulation.  He complained of fatigue after a few minutes of 
upper extremity and repetitive activity.  He also complained 
of occasional paresthesias in the right ulnar distribution 
which was relieved with traction.  He was status post trigger 
point injection during flare ups of his pain.  Physical 
examination showed no swelling or erythema around the 
shoulders.  There was no deformity or crepitus and there was 
no joint laxity in either shoulder joint.  Sensation and deep 
tendon reflexes were within normal limits.  Range of motion 
testing of the right and left shoulder was described as 
showing some limitation, with flexion to 135 degrees, 
abduction to 135 degrees, internal rotation to 80 degrees, 
external rotation to 90 degrees.  The impression was 
bilateral shoulder pain with diminished range of motion in 
both shoulders.  No excess fatigue, weakness or 
incoordination was noted on examination.  The examiner 
indicated that there was the potential for diminished range 
of motion and increased fatigue during flare-ups or activity.  
The examiner also noted that these factors could not be 
further quantified in terms of additional loss of range of 
motion without prolonged testing or examining the veteran 
during a flare up.  An x-ray of the left shoulder dated in 
February 1996 revealed mild osteoarthritic changes of the 
shoulder girdle consistent with shoulder pain. 

Analysis

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  That is, he has presented claims which are 
plausible.  See Proscelle v. Derwinski, 2 Vet.App. 629, 631 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further development 
is required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require, in evaluating a given disability, that disability be 
viewed in relation to its whole recorded history, 38 C.F.R. 
§§ 4.1, 4.2, 4.41, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  38 C.F.R. §§ 4.1 and 4.2 require that 
each disability be viewed in relation to its entire recorded 
history, that there be emphasis upon the limitation of 
activity imposed by the disabling condition, and that each 
disability be considered from the point of view of the 
veteran working or seeking work.  Not all disabilities will 
show all the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required. 38 C.F.R. § 4.21. 

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet.App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet.App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet.App. 164, 167 (1991).  The "functional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 592.  
Additionally, it is the intention of the rating schedule to 
recognize actually painful joints due to healed injury as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The Board also notes that in 
evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  
Schafrath, supra. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§  4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.  

The Board notes that the veteran's capsulitis of the right 
and left shoulder is an unlisted condition which has been 
rated as analogous to bursitis (Diagnostic Code 5019).  Under 
Diagnostic Code 5019, bursitis is rated based on limitation 
of motion of the affected part as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5019.  

In the March 1998 rating decision, the RO indicated that the 
demonstrated degree of limitation of motion of the right 
shoulder did not warrant a compensable evaluation based on 
the criteria for shoulder motion.  The RO assigned a 10 
percent rating for the service-connected right shoulder 
disability based on the finding of pain with decreased motion 
of the right shoulder that was made on the VA examination in 
June 1997.  As to the left shoulder, the RO noted that the 
findings for the left shoulder were identical for the right 
shoulder, and found that there was evidence of some 
improvement in the left shoulder.  The RO also noted that the 
current findings for the left shoulder were found to be more 
consistent with the 10 percent evaluation assigned for the 
right shoulder.  

Limitation of motion at shoulder level is rated as 20 percent 
disabling for either arm.  Arm limitation of motion to midway 
between side and shoulder level is rated as 30 percent 
disabling for the dominant (major) arm and 20 percent for the 
other (minor) arm.  Limitation of motion of the arm to 25 
degrees from side is rated as 40 percent disabling for the 
major arm, and 30 percent for the minor arm.  38 C.F.R. § 
4.71a, Diagnostic Code 5201.  The Board also notes that there 
is no evidence, or claim, of ankylosis of the scapulohumeral 
articulation, impairment of the humerus by nonunion or 
malunion, or impairment of the clavicle or scapula; 
accordingly, Diagnostic Codes 5200, 5202 and 5203 are 
inapplicable to this case.

Normal motion of the shoulder is to 180 degrees of forward 
flexion/elevation; 180 degrees of shoulder abduction; and 90 
degrees for both external  and internal rotation.  38 C.F.R. 
§ 4.71, Plate I.

Initially, the Board notes that the March 1998 rating action 
which reduced the veteran's rating for capsulitis of the left 
shoulder also granted an increased, 10 rating for his 
service-connected capsulitis of the right shoulder, and did 
not result in a reduction or discontinuance of compensation 
payable to the veteran.  Pursuant to an opinion of the VA 
General Counsel, VAOPGCPREC 71-91, where the evaluation of a 
specific disability is reduced, but the amount of 
compensation is not reduced because of a simultaneous 
increase in the evaluation of one or more other disabilities, 
38 C.F.R. § 3.105 (e) is not applicable.  The Board also 
notes that the provisions of 38 C.F.R. § 3.344 are not for 
application here because the 20 percent rating for capsulitis 
of the left shoulder had not been in effect for 5 or more 
years at the time it was reduced.

The veteran contends that his service-connected right and 
left shoulder disabilities are more disabling than currently 
rated.  The evidence of record in this case does not show 
that there is sufficient limitation of right or left shoulder 
motion to warrant a 20 percent or higher rating under 
Diagnostic Code 5201.  On the most recent VA examination in 
1997, range of right and left shoulder motion showed that 
flexion was to 135 degrees, abduction to 135 degrees, and 
external rotation to 90 degrees.  Clearly, these ranges show 
motion of the shoulder to well-above shoulder level.  He 
complained of shoulder pain, difficulty with dressing and 
overhead activities of daily living, and of fatigue after a 
few minutes of upper extremity activity and repetitive 
activity.  No excess fatigue, weakness or incoordination was 
noted, but the VA examiner indicated that there was the 
potential for diminished range of motion and increased 
fatigue during flare ups or with activity.  It was noted that 
these factors could not be further quantified in terms of 
additional loss of range of motion.  

The Board notes that the objective evidence of right shoulder 
limitation of motion and left shoulder limitation of motion, 
considered with the veteran's complaints of pain and the 
examiner's notation of a potential for diminished range of 
motion and increased fatigue during flare ups or with 
activity, establish that with consideration of 38 C.F.R. §§  
4.40, 4.59 and DeLuca, no more than the current 10 percent 
rating is warranted for either of the service-connected right 
and left shoulder disabilities.  However, even with 
consideration of the factor of pain, the demonstrated 
functional limitations which may be related to the veteran's 
service-connected disabilities do not approximate limitation 
of motion of either arm to shoulder level; hence, a higher 
rating, pursuant to Diagnostic Code 5201 is not warranted for 
either the service-connected left shoulder disability or the 
service-connected right shoulder disability.   



ORDER

Entitlement to a rating in excess of 10 percent for the 
service connected capsulitis of the right shoulder is denied.

Entitlement to restoration of a 20 percent rating for the 
service connected capsulitis of the left shoulder is denied.


REMAND

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently issued two decisions bearing on the issue of 
reopening claims for veterans' benefits:  Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  In these cases, the Court stated 
that there is now a three step test to apply when a veteran 
seeks to reopen a final decision based on new and material 
evidence.  Elkins at 218-219; Winters at 206.  Under Elkins, 
VA must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, VA must 
determine whether based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the decisionmakers may 
then proceed to evaluate the merits of the claim but only 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  

The Board notes that the RO has determined that the veteran 
presented new and material evidence, in the form of a letter 
dated in August 1995 from Dr. Wasicek, to reopen the claim 
for service connection for osteoarthritis of the arms and 
neck.  Specifically, in the August 1995 letter, Dr. Wasicek 
indicated that the veteran had significant osteoarthritis in 
terms of his lumbar spine, cervical spine, and both 
shoulders, and Dr. Wasicek also opined that it was as likely 
as not that the veteran's osteoarthritis of the cervical 
spine, lumbar spine, and shoulders began as early as 1972.  
The Board notes that this evidence tends to show that the 
veteran's osteoarthritis may be related to his service.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

According to Elkins, the next step requires that the VA 
determine whether based upon all the evidence of record, 
presuming its credibility, the claims as reopened are well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the veteran.  King v. Brown, 5 
Vet. App. 19 (1993).  It appears that the RO found the 
veteran's claim to be well grounded, and the Board agrees 
with this finding.  

After a determination of well-groundedness has been made, the 
third step in the Elkins case requires that the VA evaluate 
the merits of the claim, but only after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The VA has a duty to assist the veteran in the 
development of facts pertaining to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.103(a) 
(1998).  The Court has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

The veteran essentially contends that service connection is 
warranted for  his osteoarthritis of the arms and neck, 
claiming that osteoarthritis had an onset during service.  
Service medical records show that osteoarthritis of the 
cervical spine was diagnosed in 1972.  Additionally, as was 
noted above, the evidence on which the claim was reopened 
consists of an August 1995 letter in which Dr. Wasicek opined 
that it was as likely as not that the veteran's 
osteoarthritis of the cervical spine, lumbar spine, and both 
shoulders began as early as 1972.  The Board notes that while 
Dr. Wasicek has provided his analysis and opinion, the 
rationale and basis for the opinion is not given.  Moreover, 
there are minimal clinical records from Dr. Wasicek in the 
claims folder.  The Board therefore finds that a VA 
examination and opinion by an appropriate specialist is 
necessary.  

Also, it appears that the claim is being made that in the 
alternative, service connection should be granted for the 
osteoarthritis on the basis that it is secondary to the 
service connected shoulder and neck disabilities.  See VA 
Form 9, dated in August 1995.  It does not appear that the RO 
has considered the question of secondary service connection.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA and private) 
from which he has received treatment for 
osteoarthritis of the arms and neck since 
1995.  After receiving this information 
and any necessary releases, the RO should 
contact the named medical providers and 
request copies of all records of 
treatment, which have not already been 
obtained, and associate them with the 
claims folder.  This should specifically 
include complete and current treatment 
records from Dr. Wasicek.

2.  Thereafter, the veteran should be 
afforded a VA examination in order to 
ascertain the probable etiology of his 
osteoarthritis of the neck and arms to 
include the specific joints involved 
concerning the arms.  The claims folder 
must be reviewed by the examiner(s) prior 
to conducting the examination so that 
pertinent aspects of the veteran's 
military and medical record may be 
reviewed.  All indicated special tests 
and studies should be conducted.  The 
examiner should express an opinion for 
the record as to whether it is at least 
as likely as not that the veteran's 
osteoarthritis was (a) initially 
manifested by the problems he experienced 
concerning the joints in question during 
service and (b) if not manifested during 
service, was either directly caused by or 
aggravated by the disabilities for which 
service connection is currently in 
effect.  The examiner should explain the 
rationale for any opinions expressed.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  
Thereafter, the RO should readjudicate 
the veteran's claim on a de novo basis, 
to include a determination, if otherwise 
appropriate, as to the question of 
secondary service connection.  If action 
taken remains adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case and 
a reasonable period for response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

